UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7743



VANCE E. ALLEN,

                                            Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director; JOHN B. METZGER,
III, Chairman; FRED W. GREENE, Warden; SAMUEL
L. BATTS, Assistant Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-565-3)

Submitted:   February 7, 1996          Decided:     February 26, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Vance E. Allen, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order dismissing

his 42 U.S.C. § 1983 (1988) complaint.* We have reviewed the record
and the magistrate judge's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

Allen v. Angelone, No. CA-95-565-3 (E.D. Va. Oct. 16, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1988).

                                2